Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record fails to show or render obvious the combination set forth in claim 1 and claim 6.
In particular, for claim 1, the prior art fails to show or render obvious a control device for an automatic transmission comprising “when the parking rod is at the locked position, after power of a vehicle is turned OFF, the controller maintains the supply of power to the hydraulic pressure control valve, while an engine speed of the engine is higher than a given value” in combination with other claim limitations. The closest prior art is Kimura et al. (US 2011/294622 A1; disclosed in applicant’s IDS) which discloses (in fig. 3) a parking lock mechanism (50), parking drive mechanism (69), a hydraulic pressure control valve (72), a regulating mechanism (120), and a controller (fig. 4, 100). While the controller is used to generate parking lock command signals for operating an ON-OFF switching valve to generate a hydraulic pressure for actuating a parking lock device, it only inhibits a rotary motion or cancel a parking lock and does not disclose controls of the parking lock for after the vehicle is turned OFF.  Specifically, it does not disclose if the controller is maintaining the supply of power to the hydraulic pressure control valve, while an engine speed of the engine is higher than a given value after the vehicle is turned OFF. Tachibanada et al. (US 20200149631 A1) discloses a similar parking lock but it is focusing on when the hydraulics information is not available and lacks the similar controls for when the power of the vehicle is OFF. There is no apparent rationale or motivation to modify Kimura et al. or any other prior arts to arrive at the claim invention, absent hindsight. 
In particular, for claim 6, the prior art fails to show or render obvious a control device for an automatic transmission comprising “after power of a vehicle is turned ON, the controller reduces an increase in an engine speed of the engine, during a period from an issuance of a power supply command to the hydraulic pressure control valve to a given period of time being elapsed” in combination with other claim limitations. The closest prior art is Kimura et al. (US 2011/294622 A1; disclosed in applicant’s IDS) which discloses (in fig. 3) a parking lock mechanism (50), parking drive mechanism (69), a hydraulic pressure control valve (72), a regulating mechanism (120), and a controller (fig. 4, 100). While the controller is used to generate parking lock command signals for operating an ON-OFF switching valve to generate a hydraulic pressure for actuating a parking lock device, it only inhibits a rotary motion or cancel a parking lock and does not specify whether it’s done when after when power of the vehicle is turned ON. It also does not reduce an increase in an engine speed of the engine, during a period from issuance of a power supply command in to the hydraulic pressure control valve to a given period being elapsed. It would be stretch to say that turning the engine on is the same as the power of the vehicle being turned ON, and inhibiting the start of the engine is not similar to reducing its rotation speed. There is no apparent rationale or motivation to modify Kimura et al. or any other prior art to arrive at the claim invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tachibanada et al. (US 20200149631 A1) discloses a similar parking lock, but it is focusing on when the hydraulics information is not available and lacks the similar controls for when the power of the vehicle is OFF. 
Mukai et al. (US 20170268672 A1) discloses a similar parking lock with hydraulic circuits but lacks the similar controls for when the power of the vehicle is OFF.
Bartelt et al. (DE 102012217704 A1) discloses controls for the engagement of the parking brake that is vehicle speed dependent but lacks the parking lock structure and does not discuss about the valve maintaining power. 
Tabata et al. (US 20160152224 A1) discloses parking lock controls for when the ignition is on, but the controls is more relating to when the vehicle is running in an unmanned state or in a manned state. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656